DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/11/2022 to the Office Action mailed on 07/21/2022 is acknowledged.

Claim Status
Claims 39, 42, 48, 49, and 76-81 are pending. 
Claims 2-6, 8-13, 15-24, 26, 27, 29, 30, 32-38, 40, 41, 43-47, 50-68, 70 and 75 were previously canceled and claims 1, 7, 14, 25, 28, 31, 69, and 71-74 are canceled. 
Claims 42 and 76 are currently amended.
Claims 39, 42, 48, 49, and 76-81 have been examined.
Claims 39, 42, 48, 49, and 76-81 are rejected.
Priority
Priority to 371 PCT/US17/22207 filed on 03/13/2017, which claims benefit to application 62/307425 filed on 03/11/2016 is acknowledged.
Withdrawn, Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of vlaim 1, 6, 7, 14, 25, 28, 31, 49, 72, 73, and 74 under 35 U.S.C. 103 as being unpatentable over Sprenger (European Patent Application Publication 2072052 A1, Published 
The rejection of claims 39, 42, 48, 49, and 76 under 35 U.S.C. 103 as being unpatentable over Sprenger (European Patent Application Publication 2072052 A1, Published 06/24/2009) in view of Takeda (Japanese Patent Application Publication 2006055148 A, Published 03/02/2006) is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 6, 7, 14, 25, 28, 31, and 71-75 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Application Publication 2014/0335065 A1, Published 11/13/2014) in view of Takeda (Japanese Patent Application Publication 2006055148 A, Published 03/02/2006) is moot since the claims are canceled.
The rejection of claims 39, 42, 48, 49, and 76 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Application Publication 2014/0335065 A1, Published 11/13/2014) in view of Takeda (Japanese Patent Application Publication 2006055148 A, Published 03/02/2006) is withdrawn in view of the amendments to the claims.
This is rejection is reiterated from the previous Office Action and modified in the amendments to the claims.
Claims 77-81 is/are rejected under 35 U.S.C. 103 as being unpatentable Sprenger (European Patent Application Publication 2072052 A1, Published 06/24/2009) in view of in view of Takeda (Japanese Patent Application Publication 2006055148 A, Published 03/02/2006) and Roger et al. (US Patent Application Publication 2014/0147551 A1, Published 05/29/2014).
The claims are directed to a method for weaning an infant comprising administering a pre-weaning composition comprising HMO that provides 50-90% of the dietary fiber of the infants diet, supplementing the pre-weaning composition with a non-HMO dietary composition such that the it is no more than 10% dietary fiber of the infant diet, then supplementing the pre-weaning diet with a non-
Sprenger teaches a composition for use in the prevention of opportunistic infections in immune-compromised individuals comprising a probiotic as Bifidobacterium infantis and a fucosylated  oligosaccharide 2’-fucosyllactose; wherein the composition is an infant formula and the amount of probiotic is from 10e6 to 10e9 cfu/g infant formula (prior art claims 1-7). 
Sprenger lacks a teaching wherein the composition comprises non-milk weaning food such as rice. Sprenger lacks a teaching wherein the method of supplementing the infant diet as instantly claimed.
Takeda et al. teach a roasted rice powder used as health food such as weaning diet or for a sick person (abstract).
Roger et al. teach after an initial six months of exclusive breast milk and/or breast-milk substitutes complementary foods are used for weaning including for example cereals, fruits, vegetables, meat, fish and carbohydrates; wherein the diet gradually evolve from an exclusive milk diet to a fully diversified diet (paragraph 0045). The baby food product has a content of dietary fibers in the range of 0.1-10% by weight of the baby food product and additional hydrolyzed whole grain can be added (paragraph 0102). The whole grain content of the food product is 1-30% (prior art claim 7). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the amount of MMO in the composition and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add roasted rice powder to the composition of Sprenger and have a reasonable 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a complex oligosaccharide to the composition and have a reasonable expectation of success. One would have been motivated to do so since they are taught by Sprenger to be ingredients that can be optionally added to the composition.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the infant formula of Sprenger as a pre-weaning composition in the method of Roger et al. One would have been motivated to do so since the composition of Sprenger is described as infant formula and such formulations are taught by Roger et al. as pre-weaning. It would also be obvious to one of ordinary skill in the art to gradually increase the amount of dietary fiber from the weaning composition and reduce the amount of HMO in the diet of the infant. One would have been motivated to do so in since Roger et al. teaches reducing the amount of infant formula and increase the amount of weaning composition gradually. This would necessarily change the amount of dietary fibers coming from the infant formula and the weaning food product. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that there is no prima facie case of combining Sprenger with Takeda et al. since Sprenger is not directed to weaning composition and only improper hindsight reconstruction is the basis for the rejection. Applicant’s argument has been fully considered but found not to be persuasive. One of ordinary skill in the art would be motivated to provide an immune-compromised (sick) infant the composition (a weaning composition) of Takeda et al. and have a reasonable expectation of success. One would have been motivated to do since Takeda et al. teach the composition can be provided to a 
Applicant argues that Takeda et al. does not cure the deficiencies pointed out in the previous rejection as shown in the Office Action mailed on 02/08/2021. Applicant’s argument has been fully considered but found not to be persuasive. Applicant amended claim 77 in the previous response filed 07/08/2021 to limit the claim to include a non-milk weaning food. Takeda et al. was provided to show that it would have been obvious to provide an infant both HMO and non-milk weaning food. 
For the foregoing reasons the rejection is maintained. 

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 39, 42, 48, 49, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newburg et al. (US Patent Application Publication 2012/0294840 A1, Published 11/22/20212).
The claims are directed to a method of increasing gut microbiome in a healthy infant having a gut microbiome comprising greater than a single genus of bacteria, said method comprising administering a composition comprising a non-milk weaning food comprising a dietary fiber selected from vegetable, meat, fish, and/or cereal fibers to an infant. The claims are further directed to the composition further comprises Bifidobacterium. The claims are further directed to the HMO being added to the weaning food such that the HMO represents at least 10 to 70% of the total dietary fiber consumed by the infant. 
Newburg et al. teach a composition comprising human milk oligosaccharide provided in mashed rice, banana, porridge, or gruel (prior art claim 2 and 12). The composition can further comprise a probiotic bacteria such as Bifidobacterium and/or  Lactobacillus (prior art claims 13 and 15). Due to the surge in disease in infants at weaning, the HMOS of the invention are added to weaning foods (e.g., mashed rice, bananas, porridges and other gruels, formula, etc.) to reduce or ameliorate these diseases 
Newburg et al. lacks a preferred method wherein the HMO is combined with a non-milk weaning food. However, Newburg et al. does render such a method obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use mashed rice, banana, porridge, or gruel as the weaning food and have a reasonable expectation of success. One would have been motivated to do so since Newburg et al. teaches these are foods that can be used as weaning for a human infant. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617